DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2019/0245023, discloses a display device comprising a TFT and an organic light emitting diode with a power line.  However, the prior art differs from the present invention because the prior art fails to disclose a first TFT comprising silicon semiconductor, a second TFT comprising oxide semiconductor, and a data line at least partially overlapping a first power line.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a first thin-film transistor (TFT) arranged in the display area and comprising a first semiconductor layer including silicon semiconductor; a second TFT arranged on the first interlayer insulating layer and comprising a second semiconductor layer including oxide semiconductor; a first power supply voltage line arranged on the second interlayer insulating layer; a first planarization layer covering the first power supply voltage line; and a data line arranged on the first planarization layer and at least partially overlapping the first power supply voltage line.
Claim 13 recites a first thin-film transistor (TFT) arranged in the display area and comprising a 458021L-1506 (DP-60186-US)first semiconductor layer including silicon semiconductor; a second TFT arranged in the display area and comprising a second semiconductor layer including oxide semiconductor; a first power supply voltage line arranged in the display area and extending in a first direction; a second power supply voltage line extending in the first direction and electrically connected to the first power supply voltage line; and a data line spaced apart from the second power supply voltage line, extending in the first direction, and at least partially overlapping the first power supply voltage line.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-12 and 14-20 variously depend from claim 1 or 13, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 26, 2022